
	

115 S2851 IS: Regional Health Care Emergency Preparedness and Response Systems Act
U.S. Senate
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2851
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2018
			Mr. Casey (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To improve regional health care emergency preparedness and response systems, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Regional Health Care Emergency Preparedness and Response Systems Act.
		2.Regional Health Care Emergency Preparedness and Response Systems
 (a)In generalPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 319C–2 the following:
				
					319C–3.Guidelines for Regional Health Care Emergency Preparedness and Response Systems
 (a)PurposeIt is the purpose of this section to identify and provide guidelines for regional systems of hospitals, health care facilities, and other public and private sector entities, with varying levels of capability to treat patients and increase medical surge capacity during, and in advance of, a public health emergency, including threats posed by one or more chemical, biological, radiological, and nuclear agents, including emerging infectious diseases.
 (b)GuidelinesThe Assistant Secretary for Preparedness and Response, in consultation with the Director of the Centers for Disease Control and Prevention, the Administrator of the Centers for Medicare & Medicaid Services, the Administrator of the Health Resources and Services Administration, the Commissioner of Food and Drugs, the Assistant Secretary for Mental Health and Substance Use, the Assistant Secretary of Labor for Occupational Safety and Health, the Secretary of Veterans Affairs, heads of such other Federal agencies as the Secretary determines to be appropriate, and State, local, tribal, and territorial public health officials, shall, not later than 2 years after the date of enactment of this section—
 (1)identify and develop a set of guidelines relating to practices and protocols for all-hazards public health emergency preparedness and response for hospitals and health care facilities to provide appropriate patient care during, in advance of, or immediately following, a public health emergency, resulting from one or more chemical, biological, radiological, or nuclear agents, including emerging infectious diseases (which may include existing practices, such as trauma care and medical surge capacity and capabilities), with respect to—
 (A)a regional approach to identifying hospitals and health care facilities based on varying capabilities and capacity to treat patients affected by such emergency, including—
 (i)the manner in which the system will coordinate with and integrate the partnerships established under section 319C–2(b); and
 (ii)informing and educating appropriate first responders and health care supply chain partners of the regional emergency preparedness and response capabilities and medical surge capacity of such hospitals and health care facilities in the community;
 (B)physical and technological infrastructure, laboratory capacity, staffing, blood supply, and other supply chain needs, taking into account resiliency, geographic considerations, and rural considerations;
 (C)protocols or best practices for the safety and personal protection of workers who handle human remains and health care workers (including with respect to protective equipment and supplies, waste management processes, and decontamination), sharing of specialized experience among the health care workforce, behavioral health, psychological resilience, and training of the workforce, as applicable;
 (D)in a manner that allows for disease containment (within the meaning of section 2802(b)(2)(B)), coordinated medical triage, treatment, and transportation of patients, based on patient medical need (including patients in rural areas), to the appropriate hospitals or health care facilities within the regional system or, as applicable and appropriate, between systems in different States or regions; and
 (E)the needs of children and other at-risk individuals; (2)make such guidelines available on the internet website of the Department of Health and Human Services in a manner that does not compromise national security; and
 (3)update such guidelines as appropriate, including based on input received pursuant to subsections (c), (e), and (f), to address new and emerging public health threats.
 (c)ConsiderationsIn identifying, developing, and updating guidelines under subsection (b), the Assistant Secretary for Preparedness and Response shall—
 (1)include input from hospitals and health care facilities, including health care coalitions under section 319C–2, State, local, tribal, and territorial public health departments, and health care or subject matter experts, including experts with relevant expertise in chemical, biological, radiological, or nuclear threats, and emerging infectious disease as the Assistant Secretary determines appropriate, to meet the goals under section 2802(b)(3);
 (2)consult and engage with appropriate health care providers and professionals, including physicians, nurses, first responders, health care facilities (including hospitals, primary care clinics, community health centers, mental health facilities, ambulatory care facilities, and dental health facilities), pharmacies, emergency medical providers, trauma care providers, environmental health agencies, public health laboratories, poison control centers, blood banks, and other experts that the Assistant Secretary determines appropriate, to meet the goals under section 2802(b)(3);
 (3)consider feedback related to financial implications for hospitals, health care facilities, public health agencies, laboratories, and other entities engaged in regional preparedness planning to implement and follow such guidelines, as applicable; and
 (4)consider financial requirements and potential incentives for entities to prepare for, and respond to, public health emergencies as part of the regional health care emergency preparedness and response system.
 (d)Technical assistanceThe Assistant Secretary for Preparedness and Response, in consultation with the Director of the Centers for Disease Control and Prevention and the Assistant Secretary of Labor for Occupational Safety and Health, may provide technical assistance and consultation towards meeting the guidelines described in subsection (b).
						(e)Demonstration project for Regional Health Care Preparedness and Response Systems
 (1)In generalThe Assistant Secretary for Preparedness and Response may establish a demonstration project pursuant to the development and implementation of guidelines under subsection (b) to improve medical surge capacity for all hazards, build and integrate regional medical response capabilities, improve specialty care expertise for all-hazards response, and coordinate medical preparedness and response across State, local, tribal, territorial, and regional jurisdictions.
 (2)SunsetThe authority under this subsection shall expire on September 30, 2023. (f)GAO report to Congress (1)ReportNot later than 3 years after the date of enactment of this section, the Comptroller General of the United States (referred to in this subsection as the Comptroller General) shall submit to the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate and the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives, a report on the extent to which hospitals and health care facilities have implemented the recommended guidelines under subsection (b), including an analysis and evaluation of any challenges hospitals or health care facilities experienced in implementing such guidelines.
 (2)ContentThe Comptroller General shall include in the report under paragraph (1)— (A)data on the preparedness and response capabilities that have been informed by the guidelines under subsection (b) to improve regional emergency health care preparedness and response capability, including hospital and health care facility capacity and medical surge capabilities to prepare for, and respond to, public health emergencies; and
 (B)recommendations to reduce gaps in incentives for regional health partners, including hospitals and health care facilities to improve capacity and medical surge capabilities to prepare for, and respond to, public health emergencies, consistent with subsection (a), which may include consideration of facilities participating in programs under section 319C–2, programs under the Centers for Medicare & Medicaid Services (including innovative health care delivery and payment models), and input from private sector financial institutions.
 (3)ConsultationIn carrying out paragraphs (1) and (2), the Comptroller General shall consult with the heads of appropriate Federal agencies, including—
 (A)the Assistant Secretary for Preparedness and Response; (B)the Director of the Centers for Disease Control and Prevention;
 (C)the Administrator of the Centers for Medicare & Medicaid Services; (D)the Assistant Secretary for Mental Health and Substance Use;
 (E)the Assistant Secretary of Labor for Occupational Safety and Health; (F)the Secretary of Veterans Affairs; and
 (G)the heads of such other Federal agencies as the Secretary determines appropriate. . (b)Annual reportsSection 319C–2(i)(1) of the Public Health Service Act (42 U.S.C. 247d–3b(i)(1)) is amended by inserting after the first sentence the following The reports submitted under this paragraph shall also include progress towards the implementation of section 319C–3..
 (c)National Health Security Strategy Incorporation of Regionalized Emergency Preparedness and ResponseSection 2802(b)(3) of the Public Health Service Act (42 U.S.C. 300hh–1(b)(3)) is amended— (1)in the matter preceding subparagraph (A), by striking including mental health and inserting “including pharmacies, mental health facilities,”; and
 (2)by amending subparagraph (G) to read as follows:  (G)Optimizing a coordinated and flexible approach to the emergency response and medical surge capacity of hospitals, other health care facilities, critical care, trauma care (which may include trauma centers), and emergency medical systems, which may include the implementation of guidelines for regional health care emergency preparedness and response systems under section 319C–3..   
				(d)Improving State and local public health security
 (1)State and local securitySection 319C–1(e) of the Public Health Service Act (42 U.S.C. 247d–3a(e)) is amended by striking , and local emergency plans. and inserting , local emergency plans, and any regional health care emergency preparedness and response system established pursuant to the applicable guidelines under section 319C–3..
 (2)PartnershipsSection 319C–2(d)(1)(A) of the Public Health Service Act (42 U.S.C. 247d–3b(d)(1)(A)) is amended— (A)in clause (i), by striking ; and and inserting ;;
 (B)by redesignating clause (ii) as clause (iii); and (C)inserting after clause (i), the following:
						
 (ii)among one or more facilities in a regional health care emergency system under section 319C–3; and.  